DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to examiner’s amendment reached on 05/06/2022.
	
				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Pennington in  05/06/2022.

The following claims are amended as follows:

1 (Currently Amended). A camera head for use in a pipe inspection system, comprising: a housing, including: a front housing element including a section having a rounded shape; a transparent sapphire window disposed in the front housing element; and a rear housing element coupled to the front housing element, the rear housing element including a substantially cylindrical longitudinal section; a plurality of imaging modules disposed on or within the front element; : and a push-cable for inserting or retrieving the camera head into a hidden or buried pipe and/or conduit.  
2 (Currently Amended). A pipe inspection system, comprising: a camera head comprising: a housing, including: a front housing element including a section having a rounded shape; and a rear housing element coupled to the front housing element, the rear housing element including a substantially cylindrical longitudinal section; a plurality of imaging modules disposed on or within the front element; and a plurality of illumination modules disposed on or within the front element, wherein at least one of the illumination modules of the plurality of illumination modules is disposed between each one of the imaging modules of the plurality of imaging modules; ; and a push-cable for inserting or retrieving the camera head into a hidden or buried pipe and/or conduit.  
3 (Previously Presented). The camera head of Claim 1, wherein at least two of the plurality of imaging modules have central optical axes that are oriented to align to a common point or centroid within the camera head.  
4 (Previously Presented). The camera head of Claim 1, wherein data corresponding to images or video generated by the imaging modules may be provided to a processing element.  
5 (Previously Presented). The camera head of Claim 4, wherein the images or video from separate imaging modules may be combined or stitched together by the processing element to generate composite wide-angle images covering a wider field of view than that covered by individual imaging modules.  
6 (Previously Presented). The camera head of Claim 5, wherein the composite wide-angle images may be combined to form a wide-angle video file or stream.  
7 (Previously Presented). The camera head of Claim 4, wherein the images or video from separate imaging modules may be transmitted or stored individually for later signal processing or viewing.  
8 (Previously Presented). The camera head of Claim 6, wherein the generated video file or stream may be provided as an output from the processing element to a display element for rendering.  
9 (Cancelled).  
10 (Currently Amended). The camera head of Claim 1,  wherein the push-cable comprises electrical and/or optical cabling for transmission of electrical power to the camera head as well as communication of data and/or images to and/or from the camera head.  
11 (Previously Presented). The camera head of Claim 1, wherein the processing element is incorporated in the camera head.  
12 (Previously Presented). The pipe inspection system of Claim 2, wherein at least two of the plurality of imaging modules have central optical axes that are oriented to align to a common point or centroid within the camera head.  
13 (Previously Presented). The pipe inspection system of Claim 2, wherein data corresponding to images or video generated by the imaging modules may be provided to a processing element.  
14 (Previously Presented). The pipe inspection system of Claim 13, wherein the images or video from separate imaging modules may be combined or stitched together by the processing element to generate composite wide-angle images covering a wider field of view than that covered by individual imaging modules.  
15 (Previously Presented). The pipe inspection system of Claim 14, wherein the composite wide-angle images may be combined to form a wide-angle video file or stream.  
16 (Previously Presented). The pipe inspection system of Claim 13, wherein the images or video from separate imaging modules may be transmitted or stored individually for later signal processing or viewing.  
17 (Previously Presented). The pipe inspection system of Claim 15, wherein the generated video file or stream may be provided as an output from the processing element to a display element for rendering.  
18 (Cancelled).  
 19 ((Currently Amended)). The pipe inspection system of Claim 2, wherein the push- cable comprises electrical and/or optical cabling for transmission of electrical power to the camera head as well as communication of data and/or images to and/or from the camera head.  
20 (Previously Presented). The pipe inspection system of Claim 13, wherein the processing element is incorporated in the camera head.



Status of Claims
4.	In the examiner’s amendment reached on 05/06/2022, independent claims 1 and 2 and dependent claim 19 have been amended;. Claim  9, 18 have been cancelled; claims 1-8, 10-17, 19-20 are pending in this application.

Allowable Subject Matter
5. 	Claims 1-8, 10-17, 19-20 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
1).	The examiner’s amendment overcome every claim rejections in the Final Rejection dated on 04/30/2021.
2).	The examiner’s amendment overcome 35 USC 103 claim rejections in the Final Rejection dated on 04/30/2021.
3).	For independent Claim 1, the main reason for allowance in conjunction with all the other claim limitations is the unique design of a camera head for pipe inspection, which has transparent sapphire window in the front housing and there are a plurality of illumination between each of the imaging modules; and there is a push cable for inserting or retrieving the camera head into hidden or buried pipe; such an unique design is allowable.
The prior arts (Hudritsch (US 20120069172) and in view of Mihalca et al. (US 20080086033) and further in view of Weisenburgh (US 20140243597))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Hudritsch, Mihalca and Weisenburgh to achieve the same invention as claimed in the instant claim.
Claims 2-8, 10-11 would be allowable because they depend on claim 1.
4).	For independent Claim 2, the main reason for allowance in conjunction with all the other claim limitations is the unique design of a pipe inspection system, which has a camera head, and there are a plurality of illumination between each of the imaging modules; and a buried utility locator talks with the camera head; and there is a push cable for inserting or retrieving the camera head into hidden or buried pipe; such an unique design is allowable.
The prior arts (Hudritsch (US 20120069172) and in view of Mihalca et al. (US 20080086033) and further in view of Weisenburgh (US 20140243597))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Hudritsch, Mihalca and Weisenburgh to achieve the same invention as claimed in the instant claim.
Claims 12-17, 19-20 would be allowable because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/            Primary Examiner, Art Unit 2486